TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 26, 2015



                                     NO. 03-14-00623-CR


                                   Patricia Jones, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
        APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
        APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction entered by the trial courts. Having reviewed

the records, it appears that the Court lacks jurisdiction over these appeals. Therefore, the Court

dismisses the appeals for want of jurisdiction. Because appellant appears to be indigent and

unable to pay costs, no adjudication of costs is made.